Citation Nr: 1224743	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection a right knee disorder.

3.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder.  

4.  Entitlement to higher ratings for service-connected left knee disability, to include an evaluation in excess of 10 percent for left knee instability, status post repair, meniscus tear, with a history of chondromalacia, and to an evaluation in excess of 10 percent for traumatic arthritis prior to June 1, 2011, and to an evaluation in excess of 20 percent from June 1, 2011.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to May 1994.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2011, at which time it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C., granted entitlement to service connection for bipolar disorder and assigned a 30 percent rating effective June 5, 2005.  The AMC confirmed and continued the denial of entitlement to service connection for disorders of the low back and right knee.  The AMC also confirmed, and continued, the 10 percent rating for left knee instability, status post repair, meniscus tear, with a history of chondromalacia.  

During the course of the Remand, the AMC increased the Veteran's rating for traumatic arthritis of the left knee from 10 percent to 20 percent, and assigned that rating for traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010, and for limitation of flexion under Diagnostic Code 5260.  With respect to that rating, the AMC notified the Veteran found that such increase represented a full grant of benefits.  However, the Veteran expressed disagreement with that determination in October 2011 statement.  As a 20 percent evaluation is not the maximum schedular rating for limitation of flexion, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

During the Remand, the AMC granted service connection for a digestive disorder.  The Veteran has not disagreed with any aspect of this grant of service connection.  No claim regarding a digestive disorder is before the Board on appeal.  

The electronic record reflects that claims for service connection for sleep apnea, a bilateral hip disorder, to include as secondary to the Veteran's service-connected left knee disability, and for drug and alcohol abuse disorder, to include as secondary to the Veteran's service-connected left knee disability, were denied in 2009.  The written claims files and electronic file disclose no disagreement with those determinations.  Those claims are not before the Board for appellate review.  

The issue of entitlement to a TDIU was most recently denied by the RO in a February 2006 rating decision.  Although the Veteran did not specifically appeal this determination, the Veteran's continuation of his claims for increased ratings requires that the TDIU claim be considered as remaining on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board acknowledges that no claim for TDIU was addressed by the Board in its most recent Remand of the claim.  However, the Court of Appeals for Veterans Claims has clarified that claims for TDIU are inferred from the continuation of claims for increased ratings following denial of TDIU by an RO, and the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

After reviewing the record, the Board finds that the Veteran has disagreed with the initial rating for bipolar disorder.  The Veteran is entitled to a statement of the case (SOC) addressing that disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, that issue, and the claim for an evaluation in excess of 10 percent for left knee instability, status post repair, meniscus tear, with a history of chondromalacia, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder, characterized as degenerative arthritis, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  The preponderance of the evidence is against a finding that the Veteran's low back disorder is proximately due to or aggravated by a disability for which service connection has already been established.  

3.  A right knee disorder, characterized as degenerative arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

4.  The preponderance of the evidence is against a finding that the Veteran's right knee disorder is proximately due to or aggravated by a disability for which service connection has already been established.  

5.  The Veteran's left knee traumatic arthritis with limitation of flexion was manifested by flexion to 45 degrees or more prior to October 17, 2006, flexion limited to less than 30 degrees from October 17, 2006 through December 10, 2006, but with flexion to more than 45 degrees thereafter, and increased symptomatology of arthritis from June 1, 2011.

6.  The Veteran's left knee traumatic arthritis does not result in flexion limited to less than 45 degrees, or compensable limitation of extension, or other finding which would warrant an evaluation in excess of 20 percent from June 1, 2011.
 


CONCLUSIONS OF LAW

1.  A low back disorder is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3,303, 3.307, 3.309 (2011).

2.  The criteria for secondary service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

3.  A right knee disorder is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3,303, 3.307, 3.309 (2011).

4.  The criteria for secondary service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.310 (2011).

5.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis with limitation of flexion were not met prior to October 17, 2006.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 4.1, .4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2011).

6.  The criteria for an increased evaluation from 10 percent to 30 percent for traumatic arthritis with limitation of flexion were met from October 17, 2006 through December 10, 2006.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2011).

7.  The criteria for an increased evaluation in excess of 10 percent for traumatic arthritis with limitation of flexion were not met from December 11, 2006, through May 31, 2011.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 4.1, .4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

8.  The criteria for an increased evaluation in excess of 20 percent for traumatic arthritis with limitation of flexion from June 1, 2011, are not met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 4.1, .4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a low back disorder; entitlement to service connection a right knee disorder; and entitlement to a rating in excess of 20 percent for traumatic arthritis of the left knee; and entitlement to a rating in excess of 10 percent for left knee instability, status post repair, meniscus tear, with a history of chondromalacia, to include consideration of a separate rating for status post meniscus repair.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In January 2002, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  
After the appeal was Remanded, by a letter issued in June 2011, the AMC provided the Veteran with an additional notice as to each issue on appeal, requested specific information that the Veteran had not provided, and afforded the Veteran an opportunity to identify any additional evidence.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting the Veteran's VA treatment January 2002 through June 2011; and the transcript of the Veteran's July 2007 RO hearing before a VA Decision Review Officer.  

In June and July 1997, March 2003, September 2004, January and October 2006, March 2007, and May 2011, VA examined the Veteran, in part, to determine the nature and etiology of any low back and right knee disabilities found to be present, as well as the extent of the Veteran's impairment due to his service-connected left knee disability.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service Connection Claims

The Veteran contends that he has a right knee disorder and a low back disorder, and that those disorders are primarily as a result of his service-connected left knee disability.  He states that his left knee problems have altered his gait to the extent that he has damaged his right knee and low back.  Therefore, he maintains that service connection is warranted, primarily on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his that he has had right knee or low back pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability, although lay evidence may be sufficient to establish diagnosis or etiology in certain circumstances, such as a disorder that is ready observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).  

In this case, the low back and knee disorders at issue are not disorders for which onset or etiology are readily observable by a lay person, and the Veteran's lay statements and his lay opinion are not competent evidence to establish service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran's service treatment records reflect that he was treated for left knee complaints in April 1990 and in September 1993, but those records do not include reference to the right knee.  There is no separation examination for the Veteran's May 1994 service separation.  

The Veteran did not report right knee or low back complaints at the time of VA examinations conducted in 1997.  Chronic low back and right knee pain were initially reported during VA treatment in February 2002.  X-rays of the right knee revealed some bony fragments in the tibial tuberosity without overlying soft tissue swelling.  In July 2006, radiographic studies revealed a possible right meniscus tear, and the following month, an MRI (magnetic resonance imaging) confirmed the presence of a small tear in the posterior horn of the right medial meniscus.  In October 2006, the Veteran underwent arthroscopic surgery to repair a right medial meniscus bucket handle tear.  

During his March 2007 VA examination, the Veteran denied the presence of a right knee disorder in service.  He stated that his back pain had developed in 1999.  Following the examination, the diagnosis was status post arthroscopic partial medial meniscectomy, right knee.  The examiner stated that there was no objective evidence of lumbar spine disease.  

The examiner who conducted the March 2007 VA examination opined that there was "no way" the Veteran's service-connected left knee disability caused his right knee or back problems.  In so opining, the examiner noted that such a conclusion was not supported by the medical literature or body mechanics.  The examiner's opinion notwithstanding, the Veteran was reexamined by VA in May 2011 to determine the nature and etiology of any low back or right knee disorder found to be present.  

Following the May 2011 examination, the relevant diagnoses were degenerative arthritis of the lumbar spine and status post arthroscopic surgery, right knee, with medial meniscectomy.  The examiner found it less likely than not that either disorder was related to service or to the Veteran's service-connected left knee disorders.  In this regard, the VA examiner noted no continuity of back symptomatology since service or any hard data or medical evidence to support a finding that the Veteran's back disorder had been caused or permanently aggravated by his service-connected left knee disability.  Rather, the examiner found that the Veteran's degenerative arthritis of the lumbar spine was part of the normal aging process.  

In addition, the VA examiner found the cause of the Veteran's right knee disorder to be multifactorial.  He noted that the degenerative changes noted on X-ray were associated with aging.  He also noted that the onset of the Veteran's right knee disorders was in 2006 and that the disorder had not been chronic since service.  As such, he did not find the continuity of symptomatology for service connection.  Moreover, the VA examiner opined that the medical literature reveals that it is a myth that favoring one lower extremity would result in an injury to the opposite lower extremity.  Therefore, he concluded that the Veteran's right knee disorder was not due to or aggravated by his service-connected left knee disability.

The opinions of the examiners who conducted the March 2007 and May 2011 examination are in essential agreement that neither the Veteran's low back disorder nor his right knee disorder are related to the Veteran's service-connected left knee disabilities.  Each of the opinions is well reasoned.  The opinions are based not only on an examination of the Veteran but a review of the claims file and the medical literature.  The 2007 and 2011 opinions are both unfavorable to the Veteran's claims.

Moreover, the Veteran has not presented any competent, objective evidence to rebut those conclusions.  In fact, during his July 2007 personal hearing at the RO, the Veteran denied that any doctor had ever informed him that of a nexus between his service-connected left knee disorder and the onset of his lumbar spine disorder.  

The Board acknowledges that the Veteran's representative argues, in a 2010 Informal Hearing presentation, that sources of medical information available on the Internet and past medical opinions and decisions in other claims support the Veteran's contention that his service-connected left knee disability results in right knee and lumbar spine disorders.  However, the two medical opinions rendered in this case are specific to the Veteran's case and are therefore of greater weight and persuasive value than general information or opinions rendered in other claims.

There is no evidence in the service treatment records that the Veteran reported right knee or back pain or injury during service.  There is no evidence that the Veteran sought medical evaluation for a low back disorder or a right knee disorder within one year following his 1994 service discharge.  The Veteran himself has stated that he first experienced back pain in 1999, when several years had elapsed after his service.  Thus, service connection for these disorders may not be presumed.

Inasmuch as there are no findings of a low back or right knee disorder in service, and inasmuch as the preponderance of the evidence is against a finding of a nexus between either of those disorders and service or any service-connected disability, the Veteran does not meet the criteria for service connection.  To the extent that the Veteran contends that a low back disorder or a right knee disorder has been chronic and continuous since service, so an to establish a link to the Veteran's service, the Board finds that the contentions of chronicity and continuity are not contradicted by other evidence of record and other statements by the Veteran.

Therefore, the Board finds the preponderance of the evidence against the Veteran's claims for a lumbar spine disorder or for a right knee disorder.  Accordingly service connection for a low back or right knee disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011). 

The Increased Rating Claim

During his July 2007 hearing, the Veteran contended that the rating for his service-connected left knee disability does not adequately reflect the level of impairment caused by that disorder.  He testified that he experienced associated swelling and muscle spasms and that his left knee instability caused him to fall approximately twice a month.  Therefore, he maintains that an increased rating is warranted.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rated as follows:

A 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  

Note 1:  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  As to limitation of knee motion, the Board will consider whether the Veteran is entitled to separate ratings for lost flexion and extension of the knee.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings); VAOPGCPREC 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004)) (holding that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria).

Facts and analysis

The RO determined, in a 2003 rating decision, that the Veteran's service-connected left knee instability, status post repair, meniscus tear, with a history of chondromalacia, warranted a compensable, separate, 10 percent evaluation for instability, under DC 5257, in addition to the 10 percent evaluation assigned under DC 5010 for traumatic arthritis.  As noted above, in a November 2011 rating decision, the AMC increased the Veteran's rating for traumatic arthritis of the left knee from 10 percent to 20 percent under Diagnostic Code 5010, and designated DC 5260, which provides criteria for evaluation of limitation of flexion, as also applicable to the rating.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The reports of his VA examinations in March 2003 and September 2004 show that he was able to extend his knee to 0 degrees and was able to flex the knee to 120 degrees.  During VA treatment in November 2005, the Veteran demonstrated a full range of knee motion.  (Under VA standards a full range of knee motion is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011)).  The evidence on file showed that during his January 2006 VA examination, the Veteran was able to flex his left knee from 0 to 60 degrees.  In June and September 2006, the Veteran demonstrated a full range of left knee motion.  

During his VA examination on October 17, 2006, the Veteran demonstrated full active extension to 0 degrees and active flexion only to 20 degrees.  During VA physical therapy beginning December 11, 2006, the Veteran was able to extend his left knee to 2 degrees and to flex it to 110 degrees.  The Veteran was functionally able to ride a recumbent bicycle for five minutes, and participate in lower extremity strength training.  Continued physical therapy in December 2006 revealed the same range of extension and flexion of the left knee.  In February 2007, the Veteran demonstrated a full range of left knee motion.  

Since that time, the Veteran has continued to demonstrate a full range of left knee motion as noted during VA treatment in May 2008 and July 2009.  Range of motion studies performed in September 2008 revealed extension to 5 degrees and flexion to 110 degrees; and during the Veteran's VA examination in May 2011, his range of left knee motion was from 0 degrees of extension to 100 degrees of flexion.  

The foregoing findings show that, generally, the Veteran has been able to extend his left knee to at least 5 degrees and to flex it to at least 95 degrees.  On two occasions, the Veteran's range of flexion was limited to 30 degrees or less, with reduction of flexion at the time of the October 17, 2006 VA examination to 20 degrees.  The Veteran also manifested objective evidence of pain.  A limitation of motion to 15 degrees warrants a 30 percent evaluation.  With consideration of the Veteran's pain, the Board finds that this evidence warrants a 30 percent evaluation for limitation of flexion, as of October 17, 2006, the date of the examination which disclosed that limitation.  

However, VA treatment records from December 11, 2006, and thereafter, reveal that the Veteran's left knee flexion returned to 90 degrees or more.  This limitation of flexion is not compensable, although a 10 percent evaluation remained warranted for traumatic arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Codes 5003 of 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Those findings have been met, and, therefore, a 10 percent rating, but not a higher evaluation, is warranted for arthritis of the left knee from December 10, 2006 to June 1, 2011.  Effective June 1, 2011, a 20 percent evaluation is assigned for the Veteran's limitation of flexion.  

The Board does not disagree with the 20 percent evaluation assigned form June 1, 2011, but finds that there is no evidence to support an evaluation in excess of 20 percent from that date.  In particular, there is no limitation of flexion to less than 30 degrees.  There is no compensable limitation of extension so as to warrant a separate evaluation under another Diagnostic Code.  The preponderance of the evidence is against an evaluation in excess of 20 percent from Jun 1, 2011.

Extraschedular consideration

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected arthritis of the knee.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran manifests instability and abnormality of the meniscal cartilage of the left knee, in addition to limitation of flexion and arthritis conformed on radiologic examination.  However, the symptoms of instability and abnormal meniscal cartilage are the subject of the Remand, below, and are the subject of separate evaluation.  Therefore, those symptoms do not warrant assignment of an extraschedular rating under DCs 5260-5010.  

Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected left knee disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for those disorders.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

In short, the evidence does not support the proposition that the Veteran's service-connected left knee arthritis with limitation of flexion presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

The appeal for service connection for a low back disorder is denied.

The appeal for service connection a right knee disorder is denied.

The appeal for a rating in excess of 10 percent for left knee traumatic arthritis with limitation of flexion is denied prior to October 17, 2006.

From October 17, 2006, through December 10, 2006, an increased evaluation from 10 percent to 30 percent for percent for left knee traumatic arthritis with limitation of flexion is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

From December 11, 2006, through May 31, 2011, the appeal for an increased evaluation in excess of 10 percent for left knee traumatic arthritis with limitation of flexion is denied.

From June 1, 2011, the appeal for an increased evaluation in excess of 20 percent for left knee traumatic arthritis with limitation of flexion is denied.


REMAND

Currently, the Veteran has been awarded a 10 percent evaluation for instability, left knee, evaluated under DC 5257.  The Veteran contends that he is entitled to a higher rating because he has dislocated meniscal cartilage.  In its January 2011 Remand, the Board asked the VA examiner whether instability of the left knee was a symptom of torn meniscus, if present, or was due to arthritis or other etiology.  

The examiner described the radiologic findings of arthritis of the left knee, including finding of a small joint effusion and a 75 percent probability that there was a "tiny" tear in the left medial meniscus.  The examiner noted the Veteran's complaint that the left knee felt unstable, and provided an objective finding that there was "no significant laxity" of the ligaments.  The examiner did not discuss the Veteran's lay statements that he fell twice a month, or explain whether the Veteran's "feeling" of left knee instability was a symptom of meniscectomy, or was due to locking related to the small tear in the meniscus, or was due to arthritis or other left knee disorder.  

In the absence of more specific information, the Board is unable to determine whether the Veteran's left knee disability should be rated under DC 5257, DC 5258, or DC 5259, or whether the Veteran is entitled to separate evaluations under two of those Diagnostic Codes.  Further development of the medical evidence and opinion is required before the Board can complete appellate review.  

VA may assign a TDIU rating based upon a veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation and must make determinations regarding ability or inability to follow a substantially gainful occupation on a case-by-case basis.  Consideration of a claim for TDIU must take into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, and whether employment is substantial or marginal.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  In this case, the most recent evidence establishes that the Veteran is now employed, by VA.  However, he has alleged, at various times during the course of the appeal, that he was unemployed as a result of his service-connected disabilities.  That claim was last denied in February 2006, but the Veteran has continued his appeal for increased evaluations for his service-connected disabilities.  The Board finds that the claim for TDIU has been continuously raised.  

In its October 2011 decision, the AMC granted the Veteran's claim of entitlement to service connection for bipolar disorder and assigned an initial rating of 30 percent, effective June 1, 2011.  In November 2011, the Veteran submitted a statement, which, when construed in a manner most favorable to him, constitutes a Notice of Disagreement with that rating.  Since that Notice of Disagreement was timely, VA is required to issue the Veteran a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Issue a Statement of the Case concerning the claim of entitlement to an increased rating for the veteran's service-connected bipolar disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011). 

2.  Afford the Veteran an opportunity to identify any non-VA providers who have treated him for bipolar disorder or a left knee disability since April 2011.

3.  Obtain VA clinical records since April 2011.

4.  Afford the Veteran an opportunity to submit or identify evidence to substantiate his claim that he was unemployable during certain portions of this appeal period as a result of his service-connected disabilities, to include employment clinical records identified by the Veteran, income evidence, records of earnings for Social Security purposes, tax records, statements from employers, or other records which disclose when the Veteran was unable to engage in substantial gainful employment.

5.  After relevant VA and non-VA records of treatment of the left knee since April 2011 are associated with the claims files, provide a VA examination to evaluate severity of service-connected left knee disabilities.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The description of the range of motion in the left knee must separately state the Veteran's range of motion in each plane, state where in each motion pain begins and what part of the motion is without pain, and state whether the total range or motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.

The examiner should be advised of the following:

Diagnostic Code (DC) 5003 and DC 5010 are used to evaluate traumatic arthritis.  Limitations of flexion or extension are evaluated under DCs 5260 and 5261.  DC 5257 is used to rate instability, Diagnostic Code 5258 is used to rate dislocated semilunar cartilage, with episodes of "locking," pain, and effusion, and Diagnostic Code 5259 is used to rate symptomatic residuals of removal of dislocated cartilage.  
The Veteran's arthritis and limitation of flexion of the left knee are evaluated separately from instability of the left knee. 

Ask the examiner to review the Veteran's lay statements alleging that he still has torn cartilage in the left knee despite meniscectomy.  The examiner should address these questions: 	i) Does the Veteran currently have torn cartilage in the left knee? 
	ii)  Describe the Veteran's residuals of prior left knee meniscectomy.
	iii) State whether the Veteran has locking due to a torn meniscus.  
	iv) State whether the Veteran has instability of the left knee which may be differentiated from residuals of torn meniscus, status post meniscectomy, and from symptoms of torn meniscal cartilage in the left knee.  
If the symptoms of instability cannot be differentiated from the residuals of meniscectomy or symptoms of a torn meniscus, please so state, and explain that statement. 

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

6.  Adjudicate pending claims for service connection and/or for increased ratings, and then conduct any development necessary for the TDIU claim.  Afford the Veteran VA examinations as necessary to determine impairment of employability due to each service-connected disability.  After all claims for service connection or an increased evaluation have been readjudicated and certification of appeal of any issue for which the veteran submitted timely substantive appeal has been completed, then the RO should readjudicate the claim of entitlement to TDIU. 

7.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, any claim for which appeal has been perfected must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded for further development. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


